                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SAMUEL LOVE,
                                                                                      Case No. 20-cv-02071-PJH
                                  8                   Plaintiff,

                                  9             v.                                    JUDGMENT
                                  10     RAED MUSTAFA, et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         The issues having been duly heard and the court having granted plaintiff’s motion

                                  15   for default judgment,

                                  16         it is Ordered and Adjudged

                                  17         that judgment is hereby entered in favor of plaintiff and against defendant.

                                  18         The court ORDERS judgment for plaintiffs in the amount of $6,535.75 (consisting

                                  19   of $4,000 in statutory damages, $1,700.75 in attorneys’ fees, and $835 in costs). The

                                  20   court ORDERS that defendants satisfy payment of this judgment within 90 days unless

                                  21   the parties stipulate to another deadline. Further, the court ORDERS defendant to

                                  22   provide a wheelchair-accessible sales counter in compliance with the Americans with

                                  23   Disabilities Act Accessibility Guidelines at the store in question, New York Mens, 925

                                  24   Blossom Hill Road, San Jose, CA, within 180 days.

                                  25         IT IS SO ORDERED.

                                  26   Dated: July 9, 2021

                                  27                                              /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  28                                              United States District Judge
